SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal quarter ended March 31, 2013 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-165083 HAVAYA CORP. (Exact name of registrant as specified in its charter) Delaware 74-3245242 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Post Office Box 931 Madison, New Jersey (Address of principal executive offices) (Zip Code) (954) 802-9151 (Registrant’s telephone number, including area code) 136 East South Temple, Suite 2112, Salt Lake City, Utah 84111 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Nox Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 6,500,000 shares of common stock as of March 31, 2013. HAVAYA CORP. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS MARCH 31, 2013 Financial Statements- Balance Sheets as of March 31, 2013 and December 31, 2012 F-2 Statements of Operations for the Three Months Ended March 31, 2013 and 2012, and Cumulative from Inception F-3 Statement of Stockholders’ Equity for the Period from Inception Through March 31, 2013 F-4 Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012, and Cumulative from Inception F-5 Notes to Financial Statements F-6 F-1 HAVAYA CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS AS OF MARCH 31, 2, 2012 March 31, 2013 December 31, 2012 Unaudited Audited ASSETS Current Assets: Cash and cash equivalents $ - $ - Total current assets - - Total Assets $ - $ - LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued liabilities $ $ Due to shareholders Advance customer payments Total current liabilities Total liabilities Commitments and Contingencies - - Stockholders' Equity (Deficit): Common stock, par value $0.0001 per share, 200,000,000 shares authorized; 6,500,000 shares issued and outstanding Additional paid-in capital (Deficit) accumulated during development stage Total stockholders' equity (deficit) Total Liabilities and Stockholders' Equity $ - $ - The accompanying notes to financial statements are an integral part of these statements. F-2 HAVAYA CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2, AND CUMULATIVE FROM INCEPTION (NOVEMBER 21, 2007) THROUGH MARCH 31, 2013 (Unaudited) Three Months Three Months Cumulative Ended Ended From March 31, 2013 March 31, 2012 Inception Revenues $ $ $ Expenses: General and administrative- Marketing expenses - - Professional fees Consulting fees - - Travel expenses - Organization costs - - Filing Fees 80 Franchise tax expense - Other 30 94 Total general and administrative expenses Net Income (Loss) from Operations Other Income (Expense) - 3 Provision for income taxes - - - Net Income (Loss) $ $ $ Net Income (Loss) Per Common Share: (Loss) per common share - Basic and Diluted $ $ Weighted Average Number of Common Shares Outstanding - Basic and Diluted The accompanying notes to financial statements are an integral part of these statements. F-3 HAVAYA CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF STOCKHOLDERS' EQUITY FOR THE PERIOD FROM INCEPTION (NOVEMBER 21, 2007) THROUGH MARCH 31, 2013 (Unaudited) (Deficit) Accumulated Stock Additional During the Common stock Subscriptions Paid-in Development Description Shares Amount Receivable Capital Stage Totals Balance - at inception - $ - $ - $ - $ - $ - Common stock issued for cash - - - Common stock issued for cash 50 - - - Net (loss) for the period - Balance - December 31, 2008 - Common stock issued for cash - - Net (loss) for the period - Balance -December 31, 2009 Stock Subscriptions received - Common stock issued for cash - - Net (loss) for the period - Balance -December 31, 2010 - Capital contribution - Net (loss) for the period - Balance - December 31, 2011 $ $ - $ $ $ Net income for the period - Balance - December 31, 2012 $ $ - $ $ $ Net income for the period - Balance - March 31, 2013 $ $ - $ $ $ The accompanying notes to financial statements are an integral part of these statements. F-4 HAVAYA CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2, AND CUMULATIVE FROM INCEPTION (NOVEMBER 21, 2007) THROUGH MARCH 31, 2013 (Unaudited) Three Months Three Months Cumulative Ended Ended From March 31, 2013 March 31, 2012 Inception Operating Activities: Net income (loss) $ $ $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Changes in net assets and liabilities- Accounts payable and accrued liabilities Advance customer payments Net Cash Provided by (Used in) Operating Activities Investing Activities: Cash used by investing activities - - - Net Cash Used by Investing Activities - - - Financing Activities: Proceeds from shareholder loans Proceeds from common stock - - Net Cash Provided by Financing Activities Net (Decrease) Increase in Cash - - Cash - Beginning of Period - - Cash - End of Period $ - $ - $ - Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $ - $ - $ - Income taxes $ - $ - $ - Supplemental schedule of noncash investing and financing activities: Conversion of shareholder loans to capital $ - $ - $ The accompanying notes to financial statements are an integral part of these statements. F-5 HAVAYA CORP. (A DEVELOPMENT STAGE COMPANY) NOTES TO FINANCIAL STATEMENTS MARCH 31, 2013 1. Summary of Significant Accounting Policies Basis of Presentation and Organization Havaya Corp. (the “Company”) is in the development stage, and has limited operations. The Company was incorporated under the laws of the State of Delaware on November 21, 2007 and began activity in 2008. The business plan of the Company is to import and market home teeth whitening kits. The accompanying financial statements of the Company were prepared from the accounts of the Company under the accrual basis of accounting. Unaudited Interim Financial Statements The interim financial statements of the Company as of March 31, 2013, and for the periods then ended, and cumulative from inception, are unaudited. However, in the opinion of management, the interim financial statements include all adjustments, consisting of only normal recurring adjustments, necessary to present fairly the Company’s financial position as of March 31, 2013, and the results of its operations and its cash flows for the periods ended March 31, 2013, and cumulative from inception. These results are not necessarily indicative of the results expected for the calendar year ending December 31, 2013. The accompanying financial statements and notes thereto do not reflect all disclosures required under accounting principles generally accepted in the United States. Refer to the Company’s audited financial statements as of December 31, 2012, filed with the SEC, for additional information, including significant accounting policies. Cash and Cash Equivalents For purposes of reporting within the statement of cash flows, the Company considers all cash on hand, cash accounts not subject to withdrawal restrictions or penalties, and all highly liquid debt instruments purchased with a maturity of three months or less to be cash and cash equivalents. Revenue Recognition The Company recognizes revenues when delivery of goods or completion of services has occurred provided there is persuasive evidence of an agreement, acceptance has been approved by its customers, the fee is fixed or determinable based on the completion of stated terms and conditions, and collection of any related receivable is probable. Earnings/Loss per Common Share Basic earnings/loss per share is computed by dividing the net income/loss attributable to the common stockholders by the weighted average number of shares of common stock outstanding during the period. Fully diluted earnings/loss per share is computed similar to basic earnings/loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. There were no dilutive financial instruments issued or outstanding for the period ended March 31, 2013. F-6 Income Taxes The Company accounts for income taxes pursuant to FASB ASC 740. Deferred tax assets and liabilities are determined based on temporary differences between the bases of certain assets and liabilities for income tax and financial reporting purposes. The deferred tax assets and liabilities are classified according to the financial statement classification of the assets and liabilities generating the differences. The Company maintains a valuation allowance with respect to deferred tax assets. The Company establishes a valuation allowance based upon the potential likelihood of realizing the deferred tax asset and taking into consideration the Company’s financial position and results of operations for the current period. Future realization of the deferred tax benefit depends on the existence of sufficient taxable income within the carryforward period under the Federal tax laws. Changes in circumstances, such as the Company generating taxable income, could cause a change in judgment about the realizability of the related deferred tax asset. Any change in the valuation allowance will be included in income in the year of the change in estimate. Fair Value of Financial Instruments Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 820 “Fair Value Measurements and Disclosures” (ASC 820) defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also establishes a fair value hierarchy that distinguishes between (1)market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2)a reporting entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: Level 1 - Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. Level 2 - Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly, including quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability (e.g., interest rates); and inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level 3 - Inputs that are both significant to the fair value measurement and unobservable. The Company estimates the fair value of financial instruments using the available market information and valuation methods. Considerable judgment is required in estimating fair value. Accordingly, the estimates of fair value may not be indicative of the amounts the Company could realize in a current market exchange. As of March 31, 2013 and December 31, 2012, the carrying value of accounts payable and accrued liabilities, and loans from related parties approximated fair value due to the short-term nature and maturity of these instruments. Deferred Offering Costs The Company defers as other assets the direct incremental costs of raising capital until such time as the offering is completed. At the time of the completion of the offering, the costs are charged against the capital raised. Should the offering be terminated, deferred offering costs are charged to operations during the period in which the offering is terminated. F-7 Common Stock Registration Expenses The Company considers incremental costs and expenses related to the registration of equity securities with the SEC, whether by contractual arrangement as of a certain date or by demand, to be unrelated to original issuance transactions. As such, subsequent registration costs and expenses are reflected in the accompanying financial statements as general and administrative expenses, and are expensed as incurred. Lease Obligations All non-cancellable leases with an initial term greater than one year are categorized as either capital leases or operating leases. Assets recorded under capital leases are amortized according to the methods employed for property and equipment or over the term of the related lease, if shorter. Estimates The financial statements are prepared on the basis of accounting principles generally accepted in the United States. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and expenses. Actual results could differ from those estimates made by management. Fiscal Year End The Company has adopted a fiscal year end of December 31. 2. Development Stage Activities and Going Concern The Company is currently in the development stage, and has limited operations. The business plan of the Company is to import and market home teeth whitening kits. The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States, which contemplate continuation of the Company as a going concern. As of March 31, 2013 the cash resources of the Company were insufficient to meet its current business plan. These and other factors raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. 3. Common Stock On July 15, 2008, the Company issued 3,000,000 shares of common stock to an officer and director of the Company, for cash payment of $300. On November 24, 2008, the Company issued 500,000 shares of common stock to an officer and director of the Company, for cash payment of $50. On January 31, 2009, the Company began a capital formation activity through a PPO, exempt from registration under the Securities Act of 1933, to raise up to $40,000 through the issuance of 2,000,000 shares of its common stock, par value $0.0001 per share, at an offering price of $0.02 per share. As of December 31, 2009, the Company had received $40,000 in proceeds from the PPO. The Company also commenced an activity to submit a Registration Statement on Form S-1 to the Securities and Exchange Commission (“SEC”) to register 2,000,000 of its outstanding shares of common stock on behalf of selling stockholders. The Company will not receive any of the proceeds of this registration activity once the shares of common stock are sold. F-8 On April 22, 2010, the Company issued 1,000,000 shares of common stock to officers and directors of the Company, for cash payment of $20,000. 4. Income Taxes The provision (benefit) for income taxes for the periods ended March 31, 2013 and 2012 was as follows (assuming a 23% effective tax rate): Current Tax Provision: Federal- Taxable income $ - $ - Net operating loss carryforward - - Total current tax provision $ - $ - Deferred Tax Provision: Federal- Taxable loss carryforwards $ $ Change in valuation allowance Total deferred tax provision $ - $ - The Company had deferred income tax assets as of March 31, 2013 and December 31, 2012 as follows: Loss carryforwards $ $ Less - Valuation allowance Total net deferred tax assets $ - $ - The Company provided a valuation allowance equal to the deferred income tax assets for the periods ended March 31, 2013 and 2012 because itwas notknown whether future taxable income will be sufficient to utilize the loss carryforwards. As of March 31, 2013, the Company had approximately $122,352 in tax loss carry-forwards that can be utilized in future periods to reduce taxable income, and expire by the year 2033. The Company did not identify any material uncertain tax positions. The Company did not recognize any interest or penalties for unrecognized tax benefits. The federal income tax returns of the Company are subject to examination by the IRS, generally for three years after they are filed. 5.Related Party Loans and Transactions On July 15, 2008, the Company issued 3,000,000 shares of common stock to an officer and director of the Company, for cash payment of $300. On November 24, 2008, the Company issued 500,000 shares of common stock to an officer and director of the Company, for cash payment of $50. F-9 On April 22, 2010, the Company issued 1,000,000 shares of common stock to officers and directors of the Company, for cash payment of $20,000. As of March 31, 2013, loans from related parties amounted to $46,764, and represented working capital advances from officers who are also stockholders of the Company. The loans are unsecured, non-interest bearing, and due on demand. 6. Recent Accounting Pronouncements There were various updates recently issued, most of which represented technical corrections to the accounting literature or application to specific industries.None of the updates are expected to a have a material impact on the Company's financial position, results of operations or cash flows. 7. Concentration of Revenues On April 14, 2011, the Company entered into a license agreement with an Israeli corporation, (“ CTL ”), pursuant to which the Company granted CTL an exclusive license to sell teeth whitening kits/systems under the Havaya brand namein the State of Israel. Under the Agreement, the Company also agreed to provide CTL with support and assistance relating to the sale of the Products in Israel . In consideration for the grant of the exclusive license, CTL paid the Company a one-time license fee of $110,000. In addition, CTL will pay the Company a fee on the sale of each Product sold in Israel in an amount equal to 5% of the Product purchase price. CTL will purchase Products either from the Company or from the Company’s supplier at the same price that the Company pays for the Products. The Agreement has an initial term of 12 months, and the term shall automatically renew each year for an additional year unless one party provides the other party with prior written notice of non-renewal. The Company recognizes the one-time license fee over the estimated term of the license. F-10 Item2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. FORWARD-LOOKING STATEMENTS Certain statements that the Company may make from time to time, including all statements contained in this report that are not statements of historical fact, constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and the safe harbor provisions set forth in Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Forward-looking statements may be identified by words such as “plans,” “expects,” “believes,” “anticipates,” “estimates,” “projects,” “will,” “should,” and other words of similar meaning used in conjunction with, among other things, discussions of future operations, financial performance, product development and new product launches, market position and expenditures. The Company assumes no obligation to update any forward-looking statement. .Additional information concerning factors which could cause differences between forward-looking statements and future actual results is discussed under the heading “Risk Factors” in the Company’s Annual Report on Form 10-K, as filed with the SEC on March 25, 2013. Executive Overview We are a development stage company with limited operations and no revenues from our business operations prior to 2011. In the year ended December 31, 2012 we had $56,737 in revenues. Our auditors have issued a going concern opinion. This means that our auditors believe there is substantial doubt that we can continue as an on-going business for the next twelve months. We do not anticipate that we will generate significant revenues until we are able to market the private label teeth whitening kits and generate customers. Accordingly, we must raise cash from sources other than our operations in order to implement our marketing plan. In our management’s opinion, there is a market for reasonably priced teeth whitening kits intended for application at home. We believe that we will need to raise additional funds in order to allow us to continue our market development, investigate new business opportunities and to remain in business for twelve months. If we raise the necessary funds, but are unable to generate sufficient revenues within the next twelve months for any reason, or if we are unable to make a reasonable profit within the next twelve months, we may have to suspend or cease operations. At the present time, we have not made any arrangements to raise additional cash to finance our operations. We may seek to obtain additional funds through a second public offering, a private placement of securities, or loans. Other than as described in this paragraph and in our Registration Statement on Form S-1 that went effective on November 12, 2010, we have no financing plans at this time, except for a commitment by our directors to loan us up to $10,000 in the aggregate, if necessary to help cover our costs to comply with the federal securities laws in 2013. Our goal is to become a leading seller of teeth whitening kits for the home market.Our plan of operation is as follows: · Commence a test marketing campaign · Market our teeth whitening kits with a campaign which will entail advertising on cable TV and through internet marketing. · Purchase privately labeled teeth whitening kits for resale to customers. 3 Recent Developments On April 14, 2011, the Company entered into a license agreement with an Israeli corporation, (“CTL”), pursuant to which the Company granted CTL an exclusive license to sell teeth whitening kits/systems under the Havaya brand namein the State of Israel. Under the Agreement, the Company also agreed to provide CTL with support and assistance relating to the sale of the Products in Israel. In consideration for the grant of the exclusive license, CTL paid the Company a one-time license fee of $110,000. In addition, CTL will pay the Company a fee on the sale of each Product sold in Israel in an amount equal to 5% of the Product purchase price. CTL will purchase Products either from the Company or from the Company’s supplier at the same price that the Company pays for the Products. The Agreement has an initial term of 12 months, and the term shall automatically renew each year for an additional year unless one party provides the other party with prior written notice of non-renewal. On January 12,, 2013, Howard S. Landa, the Company’s President, Treasurer and Director passed away. On March 19, 2013, the Company’s remaining director Steven D. Zimmer appointed William R. Joubert as the Company’s President, Treasurer and Director to fill the vacancies created by Mr. Landa’s passing. Mr. Zimmer will act as Director and secretary (please see resumes for Messrs. Joubert and Zimmer under Part III, Item 10. Directors, Executive Officers and Corporate Governance in the Company’s Annual Report on Form 10-K, as filed with the SEC on March 25 2013). New management hopes to achieve an increase in current product activity, raise money, represent the Company in the United States and search for additional business opportunities. While new management conducts its review of the Company’s operations, the Company will continue to conduct its current business as described below. Prior to Mr. Landa’s death, Messrs. Landa and Zimmer were negotiating the purchase of 25% of the issued and outstanding shares of the Company from the former insiders. New management of the Company expects to complete that purchase within the next sixty days. In May 2013, we moved our principal executive offices from 136 East South Temple, Suite 2112, Salt Lake City, Utah 84111 to P.O. Box 931, Madison, New Jersey, 07940.Our new telephone number is 1-954-802-9151. Results of Operations During the period from November 21, 2007 (date of inception) through March 31, 2013, we generated net loss from operations in the amount of $153,025.For the three months ended March 31, 2013, we generated net income from operations in the amount of $8,654.During the three months ended March 31, 2013, we incurred expenses in the amount of $5,530.These expenses consisted primarily of general and administrative expenses, comprising professional fees paid for legal and accounting services provided to us and filing fees. Since inception, we have sold 4,500,000 shares of common stock to our prior directors. Revenues We had revenues of $111,110 for the period from November 21, 2007 (date of inception) through March 31, 2013.For the three months ended March 31, 2013, we had revenues of $14,184. Liquidity and Capital Resources Our balance sheet as of March 31, 2013 reflects no assets at all. Prior to the signing of the license agreement on April 14, 2011, cash and cash equivalents from inception to date have been insufficient to provide the working capital necessary to operate to date. If we require additional capital, we would have to issue debt or equity or enter into a strategic arrangement with a third party. There can be no assurance that additional capital will be available to us. We currently have no agreements, arrangements or understandings with any person to obtain funds through bank loans, lines of credit or any other sources. Going Concern Consideration Our independent auditors included an explanatory paragraph in their report on the financial statements attached to our Annual Report on Form 10-K for the year ended December 31, 2012 regarding concerns about our ability to continue as a going concern. 4 Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. CRITICAL ACCOUNTING POLICIES Financial Reporting Release No. 60, published by the SEC, recommends that all companies include a discussion of critical accounting policies used in the preparation of their financial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. The accounting policies identified as critical are as follows: Development Stage Company We are considered a development stage company as defined by ASC 915 “Development Stage Entities,” as we havelimited principal operations to date and limitedrevenue from our operations. Operations from the inception of the development stage have been devoted primarily to strategic planning, raising capital and research and development activities. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from those estimates. Item 3.Quantitative and Qualitative Disclosures About Market Risk. Not Applicable. Item 4.Controls and Procedures. We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports filed under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to our management, including our president (who is acting as our principal executive officer) and our chief financial officer (who is acting as our principal financial officer and principal accounting officer) to allow for timely decisions regarding required disclosure.In designing and evaluating our disclosure controls and procedures, our management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and our management is required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. As of March 31, 2013, the end of the three-month period covered by this Quarterly Report, we carried out an evaluation, under the supervision and with the participation of our management, including our president and our chief financial officer, of the effectiveness of the design and operation of our disclosure controls and procedures.Based on the foregoing, our president and our chief financial officer concluded that our disclosure controls and procedures were effective as of the end of the period covered by this quarterly report. There have been no changes in our internal controls over financial reporting that occurred during the quarter ended March 31, 2013, that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. 5 PART II - OTHER INFORMATION Item 1.Legal Proceedings. We are not currently subject to any material legal proceedings, nor, to our knowledge, is any material legal proceeding threatened against us.However, from time to time, we may become a party to certain legal proceedings in the ordinary course of business. Item 1A.Risk Factors. Not Applicable. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. None. Item3.Defaults Upon Senior Securities. None. Item4.(Removed and Reserved). Not applicable. Item5.Other Information. None. Item 6.Exhibits Exhibit No. Description Articles of Incorporation (Incorporated by reference from our Registration Statement on Form S-1). Bylaws (Incorporated by reference from our Registration Statement on Form S-1). Specimen ordinary share certificate (Incorporated by reference from our Registration Statement on Form S-1). 31* Section 302 Certification of the Sarbanes-Oxley Act of 2002 of William R. Joubert 32* Section 906 Certification of the Sarbanes-Oxley Act of 2002 of William R. Joubert * Filed herewith. 6 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:May17, 2013 HAVAYA CORP. (Registrant) By: /s/ William R. Joubert Name: William R. Joubert Title: President, Treasurer (Principal Executive Officer and Principal Financial and Accounting Officer) and Director 7
